                Case 3:21-cv-00221-RDM Document 3 Filed 02/09/21 Page 1 of 2

                                    UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF PENNSYLVANIA
                             WILLIAM J. NEALON FEDERAL BLDG . & U.S. COURTHOUSE
                                      235 N. WASH INGTON AVE ., P.O. BOX 30
                                           SC RANTON , PA 18501 -0030


  ROBERT D. MARIAN I                                                                          TEL (570) 207-5750
       JUDGE                                                                                  FAX (570) 207-5759




                                                    February 9, 2021


David F. McComb, Esq.
Zachary Adam Silverstein, Esq.
Zarwin, Baum, DeVito, Kaplan, Schaer & Toddy, PC
1515 Market Street, Suite 1200
Philadelphia, PA 19102

                                                    Re:     Kreischer v. Christine et al
                                                            Case No. 21-CV-0221


Dear Counsel:

               The above-referenced action has been assigned to me. In accordance with
Rule 1 of the Federal Rules of Civil Procedure, it is both my responsibility, as well as the obligation of
counsel, to strive for the "just, speedy, and inexpensive determination" of this case.

                Consistent with these goals, it is my intention to conduct a Case Management Conference
within four (4) months of the filing of the complaint. At this conference, we will discuss any pending
motions, settlement, deadlines for discovery and other pre-trial activities, as well as other pertinent
matters. The order scheduling the conference will inform the parties in more detail of what is required in
preparation for this conference. In the meantime, the parties are expected to comply with the mandatory
disclosure requirements of Rule 26(a) of the Federal Rules of Civil Procedure.

                 To ensure that the Case Management Conference is conducted in a timely manner, you
are directed to file a written report within thirty (30) days as to whether service has been effected or a
waiver of service obtained. The report will not be required if an affidavit of service has been filed within
that time period. In addition, you are advised to refrain from entering into agreements for extensions of
time for filing an answer or other responsive pleading to the complaint without court approval.
               Case 3:21-cv-00221-RDM Document 3 Filed 02/09/21 Page 2 of 2


               The Court has implemented an "Electronic Case Filing (ECF)" system. This system
enables counsel to file and docket pleadings, motions, briefs, etc, directly from their offices via the
internet. Information on the Court's ECF system can be obtained at the Court's website,
www.pamd.uscourts.gov. Counsel are directed to familiarize themselves with the Court's ECF system.

             Any inquiries you have concerning this case and its progress should be directed to Judith A.
Malave, Courtroom Deputy, Federal Building, P.O. Box 30, Scranton, PA 18501, phone number (570)
207-5756.
